Citation Nr: 0210809	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  01-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether clear and unmistakable error (CUE) in a rating 
decision of December 19, 1994, which failed to grant service 
connection for systemic lupus erythematousus, (SLE) and in a 
rating decision of August 18, 2000, which failed to provide 
an effective date for grant of service connection for 
SLE prior to December 8, 1998.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 4, 2001 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which found 
that a CUE warranting an earlier effecitve date for SLE was 
not shown.  A notice of disagreement was received in April 
2001; a statement of the case was issued in June 2001; and a 
substantive appeal was received in July 2001.  The veteran 
testified at a hearing before an RO hearing officer in March 
2002.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1971 to January 1974.

2.	On August 12, 2002, the Board was notified by the 
Arizona Department of Veterans Services (the veteran's 
representative), that the veteran died on July [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



